DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nandu Talwalkar on April 13, 2021.
The application has been amended as follows: 

2. (Currently Amended) [[A]] The system according to Claim 1, wherein the processing unit is to execute program code to cause the data server to:
receive, from the first application, a second I/O call associated with a second one or more block addresses of the virtual address space;
determine block addresses of one or more blocks of the one of the second one of the first plurality of channels which are associated with the second one or more block addresses of the virtual address space; and
execute the second I/O call on the determined block addresses of one or more blocks of the second one of the first plurality of channels.

The system according to Claim 1, further comprising a second open-channel solid state drive located remote from the first open-channel solid state drive.

4. (Currently Amended) [[A]] The system according to Claim 1, wherein the processing unit is to execute program code to cause the data server to:
receive, from the first application, a second I/O call associated with a second one or more block addresses of the virtual address space;
determine block addresses of a second one or more blocks of the first one of the first plurality of channels which are associated with the second one or more block addresses of the virtual address space; and
execute the second I/O call on the determined block addresses of the second one or more blocks of the first one of the first plurality of channels.

5. (Currently Amended) [[A]] The system according to Claim 1, wherein the processing unit is to execute program code to cause the data server to:
associate block addresses of a virtual address space of a second application with block addresses of a second one or more blocks of a third one of the first plurality of channels and with block addresses of a second one or more blocks of a fourth one of the first plurality of channels;
receive, from the second application, a second I/O call associated with one or more block addresses of the virtual address space of the second application; 

execute the second I/O call on the determined block addresses of one or more blocks of the third one of the first plurality of channels which are associated with the one or more block addresses of the virtual address space of the second application.

7. (Currently Amended) [[A]] The method according to Claim 6, wherein associating block addresses of the virtual address space of the first application with block addresses of one or more blocks of the first one of the first plurality of channels and with block addresses of one or more blocks of the second one of the first plurality of channels comprises:
associating block addresses of the virtual address space of the first application with block addresses of one or more blocks of the first one of the first plurality of channels, with block addresses of one or more blocks of the second one of the first plurality of channels, and with block addresses of one or more blocks of a third one of the first plurality of channels.

8. (Currently Amended) [[A]] The method according to Claim 7, further comprising:
receiving, from the first application, a second I/O call associated with a second one or more block addresses of the virtual address space;

executing the second I/O call on the determined block addresses of one or more blocks of the third one of the first plurality of channels.

9. (Currently Amended) [[A]] The method according to Claim 6, further comprising:
receiving, from the first application, a second I/O call associated with a second one or more block addresses of the virtual address space;
determining block addresses of one or more blocks of the second one of the first plurality of channels which are associated with the second one or more block addresses of the virtual address space; and
executing the second I/O call on the determined block addresses of one or more blocks of the second one of the first plurality of channels.

10. (Currently Amended) [[A]] The method according to Claim 6, further comprising:
receiving a request from a second application to create a second virtual open-channel solid state drive associated with a second bandwidth and second capacity;
in response to the request, associating block addresses of a virtual address space of the second application with block addresses of a third one or more blocks of 
receiving, from the second application, a second I/O call associated with one or more block addresses of the virtual address space of the second application;
determining block addresses of one or more blocks of the third one of the first plurality of channels which are associated with the one or more block addresses of the virtual address space of the second application; and
executing the second I/O call on the determined block addresses of one or more blocks of the third one of the first plurality of channels which are associated with the one or more block addresses of the virtual address space of the second application.

11. (Currently Amended) [[A]] The method according to Claim 10, wherein associating the block addresses of the virtual address space of the first application with block addresses of one or more blocks of the first one of the first plurality of channels and with block addresses of one or more blocks of the second one of first plurality of channels comprises creating a first mapping table associated with the first application, 
wherein the first mapping table maps the block addresses of the virtual address space of the first application with block addresses of one or more blocks of the first one of the first plurality of channels and with block addresses of one or more blocks of the second one of the first plurality of channels,
wherein associating the block addresses of the virtual address space of the second application with block addresses of the one or more blocks of the third one of the first plurality of channels and with block addresses of the one or more blocks of the 
wherein the second mapping table maps the block addresses of the virtual address space of the second application with block addresses of the one or more blocks of the third one of the first plurality of channels and with block addresses of the one or more blocks of the fourth one of the first plurality of channels.

13. (Currently Amended) [[A]] The non-transitory computer-readable medium according to Claim 12, wherein the processor-executable process steps are executable by a processor of a computing system to cause the computing system to:
receive, from the first application, a second I/O call associated with a second one or more block addresses of the virtual address space;
determine block addresses of one or more blocks of the one of the second one of the first plurality of channels which are associated with the second one or more block addresses of the virtual address space; and
execute the second I/O call on the determined block addresses of one or more blocks of the second one of the first plurality of channels.

14. (Currently Amended) [[A]] The non-transitory computer-readable medium according to Claim 12, wherein the processor-executable process steps are executable by a processor of a computing system to cause the computing system to:
receive, from the first application, a second I/O call associated with a second one or more block addresses of the virtual address space;

execute the second I/O call on the determined block addresses of the second one or more blocks of the first one of the first plurality of channels.

15. (Currently Amended) [[A]] The non-transitory computer-readable medium according to Claim 12, wherein the processor-executable process steps are executable by a processor of a computing system to cause the computing system to:
associate block addresses of a virtual address space of a second application with block addresses of a second one or more blocks of a third one of the first plurality of channels and with block addresses of a second one or more blocks of a fourth one of the first plurality of channels;
receive, from the second application, a second I/O call associated with one or more block addresses of the virtual address space of the second application; determine block addresses of one or more blocks of the third one of the first plurality of channels which are associated with the one or more block addresses of the virtual address space of the second application; and
execute the second I/O call on the determined block addresses of one or more blocks of the third one of the first plurality of channels which are associated with the one or more block addresses of the virtual address space of the second application.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 6, and 12) “…associate block addresses of a virtual address space of a first application with block addresses of one or more blocks of a first one of the first plurality of channels and with block addresses of one or more blocks of a second one of the first plurality of channels; receive, from the first application, a first I/O call associated with one or more block addresses of the virtual address space; determine block addresses of one or more blocks of the first one of the first plurality of channels which are associated with the one or more block addresses of the virtual address space; and execute the first I/O call on the determined block addresses of one or more blocks of the first one of the first plurality of channels.”
As dependent claims 2-5, 7-11, and 13-15 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
LIN (Pub. No.: US 2019/0095123 A1) teaches Open-Channel SSD NVMe supporting multiple I/O channels, where each I/O channel is related to Logical Unit Numbers (LUNs). However, LIN does not teach associate block addresses of a virtual address space of a first application with block addresses of one or more blocks of a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138